Citation Nr: 0628257	
Decision Date: 09/11/06    Archive Date: 09/20/06

DOCKET NO.  98-08 077A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to a disability rating higher than 30 percent 
for post-traumatic stress disorder (PTSD).

2.  Entitlement to an effective date earlier than June 25, 
2004, for the grant of a separate disability rating for left 
sciatic radiculopathy.

3.  Entitlement to increased disability ratings for the 
components of the veteran's low back disorder, currently 
assigned a 40 percent rating for functional impairment of the 
spine and a 20 percent rating for left sciatic radiculopathy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The veteran served on active duty from May 1967 to December 
1968.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in New York, New York.

The veteran presented testimony at a hearing chaired by a 
Hearing Officer at the RO in October 1998.  A transcript of 
the hearing is associated with the claims files.

The issue of entitlement to increased disability ratings for 
the components of the veteran's low back disorder is 
addressed in the REMAND section below.


FINDINGS OF FACT

1.  The occupational and social impairment from the veteran's 
PTSD most nearly approximates deficiencies in most areas.  

2.  It was not factually ascertainable prior to June 25, 
2004, that a separate disability rating for left sciatic 
radiculopathy was warranted.

CONCLUSIONS OF LAW

1.  The criteria for a 70 percent disability rating for PTSD 
have been met; the criteria for a rating higher than 70 
percent have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2005).

2.  The criteria for an effective date prior to June 25, 
2004, for a separate disability rating for left sciatic 
radiculopathy have not been met.  38 U.S.C.A. § 5110(a) (West 
2002); 38 C.F.R. § 3.400(b) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking an increased disability rating for his 
service-connected PTSD, as well as an earlier effective date 
for the award of a separate disability rating for left 
sciatic radiculopathy.  The Board will initially discuss 
certain preliminary matters, and will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2005), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2005), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the veteran provide any evidence in the claimant's 
possession that pertains to the claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  .

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

In the case at hand, the veteran's PTSD claim was received 
and initially adjudicated long before the enactment of the 
VCAA in November 2000.  The record reflects that the 
originating agency provided the veteran with the notice 
required under the VCAA by letters mailed in July 2001 and 
December 2003.  Although the originating agency did not 
specifically request the veteran to submit all pertinent 
evidence in his possession, it did inform him of the evidence 
that would be pertinent and request him to submit such 
evidence or provide VA with the information and any 
authorization necessary for VA to obtain the evidence on the 
his behalf.  Therefore, the Board believes that the veteran 
was on notice of the fact that he should submit any pertinent 
evidence in his possession. 

Moreover, in an April 2006 letter, the veteran was provided 
the notice required under Dingess.  

The Board also notes that the veteran has been afforded 
appropriate VA examinations and service medical records and 
pertinent VA medical records have been obtained.  Neither the 
veteran nor his representative has identified any outstanding 
evidence, to include medical records, that could be obtained 
to substantiate the claims.  The Board is also unaware of any 
such outstanding evidence.  

Following the completion of all indicated development of the 
record, the originating agency readjudicated the veteran's 
claims.  There is no indication in the record or reason to 
believe that any ultimate decision of the originating agency 
would have been different had complete VCAA notice been 
provided at an earlier time.

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claims by the 
originating agency were insignificant and non-prejudicial to 
the veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Accordingly, the Board will address the merits of the claims.


Legal Criteria

Increased Ratings

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(a), 4.1 (2005).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  
38 C.F.R. § 4.7 (2005).

It is not expected, especially with the more fully described 
grades of disabilities, that all cases will show all the 
findings specified; findings sufficiently characteristic to 
identify the disease and the disability therefrom are 
sufficient; and above all, a coordination of rating with 
impairment of function will be expected in all cases.  
38 C.F.R. § 4.21 (2005).

Any reasonable doubt regarding a degree of disability will be 
resolved in favor of the veteran.  38 C.F.R. § 4.3 (2005).

In assessing the evidence of record, it is important to note 
that the Global Assessment of Functioning (GAF) score is 
based on a scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 
267 (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS, 4th ed. (DSM-IV) at 32).  

A score of 21- 30 is indicated when "Behavior is considerably 
influenced by delusions or hallucinations OR serious 
impairment in communication or judgment (e.g., sometimes 
incoherent, acts grossly inappropriately, suicidal 
preoccupation) OR inability to function in almost all areas 
(e.g., stays in bed all day; no job, home or friends)."  Id.  

A score of 31-40 is indicated when there is, "Some impairment 
in reality testing or communication (e.g., speech is at times 
illogical, obscure, or irrelevant) OR major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking, or mood."  Id.  

A score of 41-50 is assigned where there are, "Serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) OR any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job)."  Id.  A score of 51-60 is 
appropriate where there are, "Moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
OR moderate difficulty in social, occupational, or school 
functioning, (e.g., few friends, conflicts with peers or co-
workers)."  Id.  

A score of 61-70 is indicated where there are, "Some mild 
symptoms (e.g., depressed mood and mild insomnia OR some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), 
but generally functioning pretty well, has some meaningful 
interpersonal relationships."  Id.  

A score of 71-80 is appropriate when, "If symptoms are 
present, they are transient and expectable reactions to 
psychosocial stressors (e.g., difficulty concentrating after 
family argument; no more than slight impairment in social 
occupational, or school functioning (e.g., temporarily 
falling behind in schoolwork)."  Id.


PTSD-Schedular Criteria

The veteran is currently assigned a 30 percent disability 
rating for PTSD, under Diagnostic Code 9411, which provides 
that a 30 percent rating is assigned where there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events).

A 50 percent evaluation requires occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short-and long-term memory (e.g. 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing effective work and social relationships.

A 70 percent evaluation requires occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.

A 100 percent evaluation requires total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation or 
own name.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.

The Court held in Mauerhan v. Principi, 16 Vet. App. 436 
(2002) that, the use of the term "such as" in the rating 
criteria demonstrates that the symptoms after that phrase are 
not intended to constitute an exhaustive list, but rather are 
to serve as examples of the type and degree of the symptoms, 
or their effects, that would justify a particular disability 
rating.  

Earlier Effective Date

Increased awards of disability compensation benefits will be 
made effective on the earliest date as of which it is 
factually ascertainable that an increase in disability had 
occurred, if a claim is received within one year from such 
date; otherwise, the increased award will be effective the 
later of the date of receipt of the claim or the date 
entitlement arose.  38 C.F.R. § 3.400(o).

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 U.S.C.A. § 5101(a); 38 
C.F.R. § 3.151(a).

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by VA, 
from a claimant, his or her duly authorized representative, a 
Member of Congress, or some person acting as best friend of a 
claimant who is not sui generis may be considered an informal 
claim.  Such an informal claim must identify the benefits 
sought.  Upon receipt of an informal claim, if a formal claim 
has not been filed, an application form will be forwarded to 
the claimant for execution.  If received within one year from 
the date it was sent to the claimant, it will be considered 
filed as of the date of receipt of the informal claim.  38 
C.F.R. § 3.155(a).

Once a formal claim for compensation has been allowed, the 
receipt of a report of VA examination or hospitalization will 
be accepted as an informal claim for increased 
benefits....The date of outpatient or hospital examination or 
date of admission to a VA hospital will be accepted as the 
date of receipt of a claim.  38 C.F.R. § 3.157.

The date of receipt of evidence from a private physician or 
layman will be accepted when the evidence furnished by or in 
behalf of the claimant is within the competence of the 
physician or lay person and shows the reasonable probability 
of entitlement to benefits.  38 C.F.R. § 3.157(b)(2).

Analysis

PTSD

Although many of the symptoms displayed by the veteran, as 
reflected in the medical findings of record, are no more than 
moderate in degree, the Board notes a trend in the most 
recent medical evidence towards a more serious degree of 
social and occupational impairment.  This trend is 
demonstrated in the veteran's GAF scores, as well as in the 
increased severity of other symptomatology, including panic 
attacks, impaired impulse control, and social isolation.  
When considered together, these symptoms suggest that the 
veteran's PTSD is now substantially worse than is reflected 
by the current 30 percent rating.  It is the judgment of the 
Board that the social and occupational impairment from the 
veteran's PTSD most nearly approximates the deficiencies in 
most areas contemplated by a 70 percent rating.

In the most recent February 2004 examination, the examiner 
specifically noted a worsening in the frequency, intensity 
and severity of the veteran's PTSD symptoms since the prior 
November 2001 examination.  Although the veteran was still 
employed at the time of the February 2004 examination, he has 
since stopped working due at least in part to his PTSD 
symptoms.  

An August 2005 VA PTSD clinic note also supports a worsening 
trend in the veteran's symptoms.  The examiner stated that 
the veteran's symptoms had worsened over the past two years 
in the context of the war in Iraq and other recent events.  
Symptomatology noted by the examiner included panic attacks, 
increased irritability and auditory hallucinations which have 
"significantly impaired his social and occupational 
functioning."  A July 2004 VA PTSD note also refers to 
"significant impairment" in social and occupational 
functioning.  The veteran's prognosis was found to be "poor 
to guarded" in an October 2003 letter from the veteran's Vet 
Center therapist.

The strongest argument in favor of an increased 70 percent 
rating comes from the recent evidence showing that the 
veteran suffers from impaired impulse control (such as 
unprovoked irritability with periods of violence).  Indeed, a 
letter from the veteran's Vet Center therapist in October 
2003 reports that the veteran has poor impulse control, and 
that this has resulted in domestic and marital conflicts, 
including a temporary separation from his wife, as well as 
employment conflicts.  The veteran was described as 
"explosive" and as arguing excessively over minor issues.  
A November 2001 VA examination report shows that the veteran 
is easily irritated and quick to impulsive acting out, 
including violence and aggressive acts.  

The February 2004 VA examination report shows that the 
veteran's first wife left him approximately four years prior, 
and that he had been arrested twice in relation to a 
protective order involving his first wife.  He still has 
fleeting homicidal thoughts about her.  The veteran has since 
remarried, but stated that he is physically and verbally 
abusive towards his second wife.  In a July 2002 letter, the 
veteran's Vet Center therapist recounted a description of the 
veteran by his wife as having constant irritability, anger 
and moodiness.  The July 2004 examiner also noted that the 
veteran's irritability and anger have recently led to verbal 
and physical altercations.  

The Board also notes reports of suicidal ideation as being 
consistent with the criteria for a 70 percent rating.  In an 
August 2001 VA outpatient note, the veteran was described as 
very depressed because his wife and kids left him and 
discussed suicidal ideation and a plan to slit his neck.  

With respect to social impairment, the most recent VA 
examination in February 2004 showed that the veteran has 
become estranged from his children and has had no contact 
with them since his divorce from his first wife.  An October 
2003 letter from the veteran's Vet Center therapist shows 
that the veteran now spends most of his time at home due to 
increased anxiety outside his house.  

With respect to occupational impairment, a November 2001 VA 
examination report shows that the veteran was unable to work 
more than a couple days at time due to anxiety.  A July 2002 
Vet Center note shows that the veteran--still employed at 
that time--had been excessively absent from work due to 
anxiety and depression.  An August 2005 PTSD note shows that 
the veteran had stopped working due at least in part to his 
PTSD symptoms.  

In addition to his worsening symptoms, the veteran has 
several recent GAF scores of 40.  He also has recent scores 
of 37, 45, 52, and 55.  GAF scores of 60 and 68 have also 
been assigned during the appeal period, but not since 1998.  
With the exception of these older scores, the GAF scores 
reflect increasingly serious symptoms.  

Thus, even though all of the criteria for the assignment of a 
70 percent disability rating have not been met, the Board 
concludes that the symptomatology of the veteran's PTSD, is 
now worse than the "occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks" contemplated for the 30 percent level, or even the 
"reduced reliability and productivity" contemplated for the 
50 percent level, and now more closely approximates 
"deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood" consistent with the 
70 percent level.  

While the Board finds that a 70 percent rating is warranted, 
the evidence does not support a conclusion that the veteran's 
overall disability picture more nearly approximates the total 
impairment required for a 100 percent rating.  The evidence 
does not reflect gross impairment in thought processes or 
communication, intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene), or disorientation to time or place.  Although there 
is evidence of verbal hallucinations (hearing his name 
called), this does not appear to be of a persistent nature.  
In the November 2001 VA examination report, he stated that 
this happened "at times."  

The evidence does not reflect grossly inappropriate behavior.  
The November 2001 VA examiner reported no inappropriate 
behavior.  While the veteran has some short-term memory loss, 
the evidence does not reflect memory loss for the names of 
close relatives, the veteran's own occupation or his own 
name.

While there is evidence of suicidal and homicidal thoughts as 
well as outbursts of violence towards his family, the 
evidence does not show that the veteran presents a persistent 
danger of hurting himself or others.  In fact, the evidence 
does not show that the veteran has caused any demonstrable 
physical harm to himself or anyone else.  

In denying a 100 percent rating, the Board places great 
weight on the evaluations of the trained psychiatrists who 
have interviewed the veteran.  The majority of the GAF scores 
are consistent with serious impairment or lesser impairment.  
These GAF scores appear to be based on the veteran's reported 
symptomatology.  

In addition, the objective evidence does not disclose the 
impairment of thought processes associated with a 100 percent 
rating, and the veteran himself does not appear to contend 
that his thought processes are impaired to that extreme.  

For the reasons stated, the Board finds that a preponderance 
of the evidence is establishes that the social and 
occupational impairment from the disability does not more 
nearly approximate the total impairment required for a 100 
percent rating.  


Earlier Effective Date

In an August 2004 rating decision, the RO assigned a separate 
disability rating for the veteran's left sciatic 
radiculopathy.  The effective date for the separate rating is 
June 25, 2004, the date of a letter from the veteran's 
private physician, P.A.S., indicating that the veteran was 
found to have left sciatic radiculopathy.

The Board notes initially that when the veteran's claim for 
an increased evaluation was received, he was in receipt of a 
40 percent rating under Diagnostic Code 5293, which provided 
the criteria for evaluating intervertebral disc disease.  
Prior to the amendment of the rating schedule on September 
26, 2003, separate ratings under Diagnostic Code 5293 and 
Diagnostic Code 8520 (sciatic neuropathy) were precluded by 
38 C.F.R. § 4.14, as those codes both addressed the same 
essential symptomatology.  However, this leaves the period 
from September 26, 2003, to June 25, 2004, as a period where 
an earlier effective date could potentially be assigned.  
Thus, the issue before the Board is whether it is factually 
ascertainable from the evidence of record that a separate 
disability rating was warranted during that period.

While the veteran has complained of radiating pain in the 
lower extremities throughout the period on appeal, the 
objective medical evidence of record prior to the June 25, 
2004, letter from P.A.S. failed to show the presence of 
sciatic radiculopathy.  VA spine and neurological 
examinations in April 1997 and June 1998, citing EMGs done in 
1990, 1992 and 1996, showed no evidence of lumbar 
radiculopathy.  An October 1997 EMG was also negative for 
radiculopathy.  The most recent VA examination in December 
2002 included the examiner's opinion that there is no 
evidence of radiculopathy found clinically or electrically.  

While a July 1991 rehabilitation medicine note contains a 
diagnosis of mild radiculopathy, this appears to be a 
recitation of the veteran's complaints, as it is not 
consistent with the actual objective findings.  Those 
findings showed no radiation, and intact sensory examination.  
In assessing such a diagnosis, the failure of the examiner to 
provide any context or discussion of his finding goes to the 
weight and credibility of the evidence.  See Hernandez-Toyens 
v. West, 11 Vet. App. 379, 382 (1998).  See also Reonal v. 
Brown, 5 Vet. App. 458, 461 (1993) [the Board is not bound to 
accept a physician's opinion when it is based exclusively on 
the recitations of a claimant].

Similarly, an October 2005 letter from P.A.S. relates the 
veteran's statement that he has had symptoms in his lower 
extremities since he got out of the service.  While the 
veteran is competent to describe symptoms such as pain in the 
lower extremities, he is not competent to diagnose sciatic 
radiculopathy.  The first competent evidence of sciatic 
radiculopathy is the June 25, 2004, letter from P.A.S.  The 
competent evidence of record prior to that consistently 
showed that he did not have radiculopathy.  Accordingly, it 
is not factually ascertainable prior to June 25, 2004, that a 
separate disability rating for left sciatic radiculopathy was 
warranted.  

As a preponderance of the evidence is against the claim, an 
effective date earlier than June 25, 2004, for the grant of a 
separate disability rating for left sciatic radiculopathy is 
not in order.




ORDER

A 70 percent disability rating for PTSD is granted, subject 
to the criteria applicable to the payment of monetary 
benefits.

An effective date earlier than June 25, 2004, for the grant 
of a separate disability rating for left sciatic 
radiculopathy is denied.


REMAND

The components of the veteran's low back disability are 
assigned a 40 percent rating for functional impairment of the 
low back and a 20 percent rating for left sciatic 
radiculopathy.  

In the June 2006 informal hearing, the veteran's 
representative requested an updated examination for the 
veteran's low back disability.  The Board notes that the most 
recent VA examination of the spine was performed in December 
2002.  Since that date, the schedule for evaluating 
disabilities of the spine has been revised, effective 
September 26, 2003.  

Although an interim amendment relating to intervertebral disc 
syndrome became effective in September 2002, prior to the 
examination, that examination contains no findings pertinent 
to incapacitating episodes, and does not contain a complete 
neurological evaluation.  Indeed, the veteran has not been 
afforded a VA neurological examination since June 1998.  

The Board notes that a private assessment dated in October 
2005 does refer to recommended periods of bed rest; however, 
it does not describe the number or duration of such episodes, 
as required for evaluation under the schedule for evaluating 
intervertebral disc syndrome on the basis of incapacitating 
episodes.  

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following actions:

1.  The RO or the AMC should send the 
veteran a letter requesting him to 
provide any pertinent evidence in his 
possession and any outstanding medical 
records pertaining to treatment or 
evaluation of the components of his low 
back disorder during the period of this 
claim or the identifying information and 
any necessary authorization to enable VA 
to obtain such records on his behalf.    
 
2.  The RO or the AMC should undertake 
appropriate development to obtain any 
pertinent evidence identified but not 
provided by the veteran.  If the RO or 
the AMC is unsuccessful in its efforts to 
obtain any such evidence, it should so 
inform the veteran and his representative 
and request them to submit the 
outstanding evidence. 
 
3.  Then, the veteran should be afforded 
an examination by a physician with 
appropriate expertise to determine the 
current degree of severity of his 
service-connected low back disability.  
The claims folder must be made available 
to and reviewed by the examiner. 
 
All indicated studies, including range of 
motion studies in degrees, should be 
performed.   
 
In reporting the results of range of 
motion testing, the examiner should 
identify any objective evidence of pain 
and the specific excursion(s) of motion, 
if any, accompanied by pain.  To the 
extent possible, the examiner should 
assess the degree of severity of any 
pain.  The examiner should also provide 
an opinion concerning the degree of 
severity of any muscle spasms noted.   
 
The extent of any incoordination, 
weakened movement and excess fatigability 
on use should also be described by the 
examiner.  If feasible, the examiner 
should assess the additional functional 
impairment due to weakened movement, 
excess fatigability, or incoordination in 
terms of the degree of additional range 
of motion loss.    
 
The examiner should also express an 
opinion concerning whether there would be 
additional limits on functional ability 
on repeated use or during flare-ups (if 
the veteran describes flare-ups), and, to 
the extent possible, provide an 
assessment of the functional impairment 
on repeated use or during flare-ups.  If 
feasible, the examiner should assess the 
additional functional impairment on 
repeated use or during flare-ups in terms 
of the degree of additional range of 
motion loss.   

The examiner should specifically identify 
any evidence of neuropathy due to the 
service-connected disability, to include 
reflex changes, atrophy and pain.  Any 
functional impairment of the lower 
extremities due to the disc disease 
should be identified, and the examiner 
should assess the frequency and duration 
of any episodes of intervertebral disc 
syndrome, and in particular should assess 
the frequency and duration of any 
episodes of acute signs and symptoms of 
intervertebral disc syndrome that require 
bed rest prescribed by a physician and 
treatment by a physician.  

The examiner should also provide an 
opinion concerning the impact of the 
service-connected low back disability on 
the veteran's ability to work.   

4.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted. 
 
5.  Then, the RO or the AMC should 
readjudicate the veteran's claims.  If 
the benefits sought on appeal are not 
granted to the veteran's satisfaction, he 
and his representative should be provided 
a supplemental statement of the case and 
an appropriate period of time for 
response.  The case should then be 
returned to the Board for further 
consideration, if otherwise in order. 

No action is required of the appellant until he is otherwise 
notified but he has the right to submit additional evidence 
and argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


